Citation Nr: 0911204	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-37 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from January 1954 to 
October 1957 and from August 1961 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which declined to reopen 
a claim for service connection for right ear hearing loss.   

There is a prior final decision on this matter.  Thus, before 
reaching the underlying claim of entitlement to service 
connection, the Board must first determine that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of the previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).  


FINDINGS OF FACT

1.  In a January 1989 rating decision, the RO denied service 
connection for right ear hearing loss; and the appellant did 
not perfect an appeal as to that decision.

2.  Some of the additional evidence received since the 
January 1989 rating decision relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
right ear hearing loss, and raises a reasonable possibility 
of substantiating the claim. 

3.  Giving the Veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether the 
current right ear hearing loss is related to service.



CONCLUSIONS OF LAW

1.  The January 1989 rating decision that denied service 
connection for right ear hearing loss became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008). 

2.  The evidence received since the January 1989 rating 
decision is new and material; and the requirements to reopen 
service connection for right ear hearing loss have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2008).

3.  Resolving the benefit of the doubt in the Veteran's 
favor, right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  This act addressed VA's duties to notify 
and assist a veteran making a claim for benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The requirements under VCAA are not 
applicable where further assistance would not aid the Veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

In view of the Board's favorable decision in this appeal, 
both in reopening the claim and in granting the benefit 
sought on appeal (service connection for right ear hearing 
loss), discussing further whether VA met its duties to notify 
and assist would serve no useful purpose. 

II.  Analysis

The appellant seeks to reopen a claim for service connection 
for right ear hearing loss, and ultimately to be granted 
service connection for that claimed disability. 

Claim to Reopen Based on New and Material Evidence

A claimant has one year from notification of a RO rating 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302.  If not 
perfected within the allowed time period, rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  

Here, there was a prior final decision.  Thus, before 
reaching the underlying claim of entitlement to service 
connection, the Board must first determine that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of the previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under VA law for reopening claims previously denied in a 
final decision, "New" evidence is defined as evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is defined as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156 (2008). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the June 1996 rating decision.

The evidence received subsequent to the last final decision 
in this case is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Reopening Service Connection for Right Ear Hearing Loss

Prior to the current appeal, a claim for service connection 
for right ear hearing loss was most recently denied in a 
January 1989 rating decision.  That decision became final 
because the Veteran failed to enter a timely appeal.  38 
U.S.C.A. § 7105(b),(c); 38 C.F.R. § 20.302.   

In May 2004, the RO received the appellant's application to 
reopen a claim for service connection for right ear hearing 
loss.  Thereafter, in a March 2005 rating decision, the RO 
declined to reopen the claim for service connection for right 
ear hearing loss, and the Veteran appealed.  

The evidence available at the time of the January 1989 rating 
decision included service treatment (medical) and personnel 
records, and the report of a VA examination.  In the January 
1989 rating decision (last final decision on the matter), the 
RO determined that the evidence did not establish that the 
Veteran presently had a right ear hearing loss disorder.   

Based on the foregoing, the evidence that was missing at the 
time of the last final decision on the matter, and the 
evidence that would be necessary to reopen the claim, is any 
new evidence addressing whether there is a current disorder 
as claimed.  Other evidence that would be material-relating 
to an unestablished fact necessary to substantiate the 
claim-would be competent evidence of a nexus between any 
current disorder and service.  Any such material evidence 
which has not previously been submitted would meet criteria 
for reopening the Veteran's claim.  

As more fully discussed in the sections below, evidence 
received since the January 1989 rating decision includes 
medical evidence showing a current hearing loss disorder as 
defined for VA purposes of granting service connection; as 
well as medical evidence addressing the question of nexus (or 
a possible link between that condition and service), both 
positive and negative with respect to the Veteran's claim.  

In sum, evidence not previously available has been received 
since the last final decision on the matter, and this 
evidence relates to unestablished facts necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2008).  At least 
some of the new evidence is neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial, and raises a reasonable possibility of substantiating 
the claim.  The new evidence relates to unestablished facts 
necessary to substantiate the claim-in-service injury, 
current diagnosis, and nexus to service.   Previously, the 
final decision was based in part on a determination that 
there was no current diagnosis of disability-as defined by 
VA for service connection purposes.  See 38 C.F.R. § 3.385 
(2008).  Thus, the evidence pertaining to the currently 
diagnosed disability and nexus, received since January 1989, 
is both new and material, and the requirements have been met 
to reopen the Veteran's claim.  
 
Service Connection Legal Authority

Service connection for a disorder in general requires medical 
evidence of a disability, which is the result of disease or 
injury incurred in or aggravated by service; or which is 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.310.  

Additionally, certain chronic diseases, including arthritis, 
brain hemorrhage or thrombosis, and other organic diseases of 
the nervous system, may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.
 
In addition to the rules outlined above, there are additional 
considerations for addressing claims for entitlement to 
service connection for hearing loss.  For cases in which a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Service department audiometric readings prior to October 31, 
1967 are assumed to be in American Standards Association 
(ASA) units, which must be converted to International 
Standard Organization (ISO) units in order to evaluate for 
hearing loss under 38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal 
hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss.  On a whispered voice 
test, which generally was previously found in some service 
medical examination reports, a finding of 15/15 is considered 
normal.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 
(1992).
 
Analysis of the Merits of the Claim

The Veteran is claiming entitlement to service connection for 
right ear hearing loss.  Notably, the RO has previously 
granted service connection for aural disabilities of hearing 
loss of the left ear and tinnitus.  

The Veteran attributes his claimed hearing loss of the right 
ear to noise exposure in service.  Review of service records 
shows that the Veteran served in the U.S. Air Force during 
his first period of service in the 1950s; and in the U.S. 
Navy, during his service from 1961 to 1988.  His Navy service 
included assignments on ships including aircraft carriers and 
at Naval Air Stations.  

He served on the USS AMERICA (CVA-66) as a flight crewman on 
the C-1A utility aircraft over five months from May to 
October 1968 during combat operations against the enemy, with 
duties involving numerous support mission flights to bases in 
South Vietnam.  He performed scheduled and unscheduled 
maintenance on the electrical and radio systems of the ship's 
C-1A aircraft, and was a qualified air crewman for that 
aircraft.  

Other service personnel records show that in the early 1970s 
he had aviation-type duties and training, and received 
various qualifications associated with aircraft duty 
including with aircraft maintenance.  He qualified to perform 
ground maintenance for C-1A aircraft engines, qualified as 
flight crew plane captain in C-1A type aircraft, issued 
aviation support equipment operators license for tow 
tractors, authorized full power turn-up in C-1117D and C-1A 
aircraft, and was awarded other aviation-related 
designations.

Service medical records include the reports of numerous 
periodic examinations over the course of the Veteran's second 
period of service from 1961 to 1988, which contain 
audiological examinations.  The service medical records show 
that the Veteran was treated in August 1964 for external 
otitis severe in the left ear, and early and mild otitis on 
the right side.  When checked the following day there were 
minimal symptoms and the canals looked good with only slight 
"crud" against the walls.  When rechecked the following 
day, both ears were much improved, with still very slight 
swelling.  On examination a few days later that month, the 
ears appeared to be improved.

The earlier examination reports in the early 1960s include 
some records showing whispered voice measurements; followed 
later in the 1960s prior to October 31, 1967, with 
audiometric readings requiring conversion to International 
Standard Organization (ISO) units in order to evaluate for 
hearing loss under 38 C.F.R. § 3.385.  Thereafter, through 
1988, the record contains further audiological test results.

The whispered voice results in the early 1960s cannot be used 
for determining whether the right ear hearing met the 
requirements to be considered a disability under 38 C.F.R. § 
3.385, however, these all resulted in findings of 15/15, 
which is considered normal.  See Smith v. Derwinski, 2 Vet. 
App. 137, 138, 140 (1992).

The examination reports dated from 1961 to 1988-not 
including those containing whispered voice findings-show 
that on evaluation of the Veteran's hearing of the right ear, 
the pure tone hearing threshold levels were measured at 500, 
1000, 2000, 3000, and 4000 hertz.  Review of the measured 
findings, after converting any pre-October 31, 1967 findings 
to International Standard Organization (ISO) units, indicate 
that the pure tone thresholds for the right ear did not meet 
the requirements to be considered a disability under 38 
C.F.R. § 3.385.  

These reports show that during the early years of the 
Veteran's service, he had normal hearing from 1961and prior 
to 1970.  This was shown as either 15/15 on whispered voice, 
or by auditory threshold levels less than 20 decibels in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, 
after conversion to ISO units.  See Smith v. Derwinski, 2 
Vet. App. 137, 138, 140 (1992); Hensley v. Brown, 5 Vet. App. 
155 (1993).

Beginning with a November 1970 service examination, and 
thereafter, there are findings of right ear threshold levels 
higher than 20 decibels, indicating some degree of hearing 
loss, though not meeting the definition of hearing loss 
warranting service connection.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  At the November 1970 examination, the examiner 
recorded an auditory threshold level of 30 decibels at 
frequency 4000 Hertz.  In the summary of defects section of 
the November 1970 examination report, the examiner noted high 
frequency hearing loss, right ear.

At periodic service examinations thereafter, recorded 
auditory threshold levels generally ranged from 20 to 35 
decibels at the 4000 Hertz frequency, and predominantly 
ranged from 15 to 20 decibels at the 3000 Hertz frequency.  
These findings reflect elevations in decibel level compared 
to levels at these frequencies in earlier examinations prior 
to November 1970. 
 
The report of a May 1988 audiology examination, issued just 
prior to the Veteran's retirement, shows that the pure tone 
hearing threshold levels at 500, 1000, 2000, 3000, and 4000 
hertz were 15, 15, 10, 15, and 25 dB on the right when tested 
the first time.   On a second test, these findings were 15, 
20, 15, 20 and 25, respectively.  Even though these 
measurements indicate some extent of hearing loss.  They do 
not meet the definition of disability as defined under 38 
C.F.R. § 3.385.  Unless a hearing loss as defined under 38 
C.F.R. § 3.385 is shown, VA may not grant service connection 
for hearing loss.  

Even though no hearing loss is shown during active service, 
pursuant to 38 C.F.R. 
§ 3.303(d), and the Court's holding in Hensley, service 
connection may still be established if it is shown that a 
current hearing loss is related to service.  The Veteran is 
not required to show that he met the criteria of 38 C.F.R. § 
3.385 at separation if he has a hearing loss otherwise shown 
to have begun in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  So if a hearing loss as defined under 38 
C.F.R. § 3.385 is shown after service, then VA may grant 
service connection for hearing loss if that disability is 
shown by medical evidence to be causally connected to 
service.  

After the Veteran's most recent period of active service, the 
medical evidence that is material to the Veteran's claim 
includes private and VA medical records dated from the 1988 
to 2006.  These documents include audiology evaluations 
showing that on VA examinations in December 1988 and March 
1997, the recorded pure tone thresholds for the right ear did 
not meet the requirements for the Veteran's right ear hearing 
to be considered a disability under 38 C.F.R. § 3.385.  

The reports of the December 1988 and March 1997 VA audiology 
examinations show that the pure tone hearing threshold levels 
at 500, 1000, 2000, 3000, and 4000 hertz for the right ear, 
were 5, 10, 0, 15, and 25 dB in 1988, and 10, 15, 15, 30, and 
30 dB in 1997.  Speech recognition scores using the Maryland 
CNC Test were 94 and 100 percent, respectively.  These do not 
meet the definition of a present right ear hearing loss 
disability, as defined under the standards of 38 C.F.R. § 
3.385.

The report of a May 2004 VA audiology examination shows that 
the pure tone hearing threshold levels at 500, 1000, 2000, 
3000, and 4000 hertz for the right ear, were 10, 20, 20, 40, 
and 45 dB.  The speech recognition score using the Maryland 
CNC Test was 84 percent.  The May 2004 VA audiology 
examination report shows findings meeting the definition of a 
present right ear hearing loss disability, as defined under 
the standards of 38 C.F.R. § 3.385.  

A private audiology report of testing in April 2005 shows 
that the Veteran reported a long history of hearing loss and 
tinnitus in both ears, since service.  He reported that ever 
since service, the hearing loss and tinnitus were worse in 
the left ear than the right one.  The examining audiologist, 
W. Grady Thomas, Ph.D., noted results of pure tone 
audiometric evaluation showed a moderate to severe bilateral 
high frequency sensorineural hearing loss, which was worse in 
the left ear.  Speech thresholds were 10 dB in the right ear 
and 25 dB in the left, with speech discrimination of 100 
percent in the right ear and 68 percent in the left one.

After examination Dr. Thomas concluded with an impression 
that the Veteran had a long history of noise exposure, having 
served 35 years in Naval aviation including flying and duty 
on the flight deck of aircraft carriers.  Dr. Thomas opined 
that the hearing loss in each ear would be consistent with 
noise exposure, with some presbycusis (age related hearing 
loss) at his current age.  He further opined that it would be 
extremely unusual for the (inservice) noise exposure to 
affect only the left ear.  He opined that the most probable 
cause of the hearing loss in both ears was noise exposure, 
with some presbycusis superimposed over the years.  He 
further opined that the presence of tinnitus in both ears 
would also be consistent with hearing loss associated with 
noise exposure. 

During an August 2006 VA examination, the Veteran reported 
that during service from 1961 to 1988, he was on an aircraft 
carrier for one year during the Vietnam Era, and he worked on 
the flight line and on aircraft carrier decks for more than 
30 years.  He also served as a flight engineer.  He reported 
that he did not use hearing protection.  On audiological 
examination, the pure tone hearing threshold levels at 500, 
1000, 2000, 3000, and 4000 hertz for the right ear, were 10, 
20, 25, 45, and 50 dB.  The speech recognition score using 
the Maryland CNC Test was 80 percent. The examiner indicated 
that she could not provide an opinion with respect to whether 
a present right ear hearing loss was etiologically related to 
service because she did not have access to service treatment 
records.

In an addendum to the August 2006 VA examination, audiogram 
results were provided to the examiner for the following 
dates: November 1970, December 1979, November 1982, April 
1988, and March 1997 (post-service).  She was requested to 
provide an opinion as to the likelihood that the Veteran's 
right ear hearing loss was "first manifested by the right 
ear hearing loss shown in military service."  The examiner 
opined that, because the findings did not show a hearing loss 
at discharge in 1988, the present hearing loss was likely due 
to presbycusis or other natural causes and not to military 
noise exposure.

In summery, the Veteran has attested credibly about his 
inservice exposure to noise while serving.  There is evidence 
showing that the Veteran was exposed to significant noise 
during Vietnam Era service, including aboard an aircraft 
carrier.  Additionally, while service treatment records do 
not include evidence of hearing loss of such severity as to 
meet requirements of a hearing loss disability as defined 
under 38 C.F.R. § 3.385, the do include evidence of some 
hearing loss in the right ear beginning several years into 
the Veteran's second period of service.  Further, there is a 
credible medical opinion on file indicating that the Veteran 
was likely exposed to sounds in service of sufficient 
intensity to cause a change in hearing in a susceptible 
individual, and that the most probable cause of the hearing 
loss in both ears was noise exposure from the aviation-
related duties of the Veteran. 

The medical evidence makes it clear that there is a present 
"hearing loss disability" as defined by the provisions of 38 
C.F.R. § 3.385.  Moreover, the April 2005 private audiology 
examiner opined in essence that it was as likely as not that 
at least some portion of the Veteran's current hearing loss 
is attributable to noise exposure during his active duty 
service.  

Notwithstanding the subsequent opinion to the contrary, after 
careful review of the record, the Board finds the evidence to 
be in equipoise.  The Board bases this determination largely 
on the following: the service audiological examination 
reports showing increased numerical levels of thresholds 
beginning during service, in 1970; the fact that the Veteran 
experienced extensive noise exposure during service; and the 
cogent opinion of Dr. Thomas, including the implicit opinion, 
that the noise exposure necessarily received by both ears 
would likely be responsible for hearing loss in both ears. 

Under such circumstances, with the resolution of all 
reasonable doubt in the Veteran's favor, and without 
ascribing error to the action by the RO, the Board concludes 
that service connection for bilateral hearing loss is 
warranted.  
 
	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for right ear 
hearing loss.

Service connection for right ear hearing loss is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


